Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-14, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatemichi et al. (US 2014/0110797).
 Regarding claims 1 and 20, Tatemichi discloses a semiconductor device comprising:
a substrate (1), the substrate having a first conductivity type (N+) [Figs. 1 and 3];
a drift layer (2) on the substrate, the drift layer having the first conductivity type (N-) [Figs. 1 and 3];
a well region (3/5) in the drift layer [Figs. 1 and 3], wherein:
the well region (3/5) has a second conductivity type (P) opposite the first conductivity type [Figs. 1-3]; and
the well region (3/5) provides a channel region (10) [Figs. 1 and 3]; and
a source region (4) in the well region [Figs. 1 and 3], wherein:
the well region (3/5) is between the source region (4) and the drift layer (2) [Figs. 1 and 3];
the source region (4) has the first conductivity type (N+) [Figs. 1 and 3]; and
the channel region (10) comprises a first region (3) of increased doping concentration (from region 2 to region 5) at a surface of the drift layer opposite the substrate, and the first region (3) is laterally separated from the source region (4) along the surface of the drift layer by a second region (5) having a laterally constant doping concentration (flat portion FP) [Figs. 1 and 3 (annotated below)].
Regarding claim 2, Tatemichi discloses wherein the a doping concentration of the well first region (3/5) along the surface of the drift layer (2) opposite the substrate (1) increases in proportion to a distance (D1) between an interface (4/5) between the source region (4) and the well region (3/5) such that the increase in doping concentration is towards an interface (3/2) between the well region (3/5) and the drift region (2) along the surface of the drift region (2) opposite the substrate (1) [Figs. 1 and 3 (annotated below)].
Regarding claim 3, Tatemichi discloses the first region (3) is located along an interface (3/2) between the well region (3/5) and the drift region (2) [Fig. 3 (annotated below)].
[AltContent: textbox (D2)][AltContent: textbox (D1)][AltContent: ][AltContent: textbox (FP)][AltContent: ]
    PNG
    media_image1.png
    523
    535
    media_image1.png
    Greyscale


Regarding claim 8-10, Tatemichi discloses wherein a doping concentration of the first region (3) along the surface of the drift layer (2) opposite the substrate (1) varies in an exponential fashion [Fig. 3 (annotated above)]. In regards to the claimed limitation about a linear fashion and a stepwise fashion, the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently that the prior art device, the claimed device is not patentably distinct from the 
Regarding claim 11, Tatemichi discloses wherein the semiconductor device is a metal-oxide-semiconductor field-effect transistor (MOSFET) [paragraph 0083].
Regarding claim 12, Tatemichi discloses:
a drain contact on a surface of the substrate (1) opposite the drift layer (2) [Fig. 1 and paragraph 0084];
a source contact on the surface of the drift layer opposite the substrate such that the source contact is in contact with the source region (4) and the well region (3/5) [Fig. 1 and paragraph 0084];
a gate oxide (6) on the surface of the drift layer opposite the substrate such that the gate oxide is in contact with the well region and the source region and separated from the source contact, wherein the channel region (10) of the MOSFET is below the gate oxide (6) in the well region [Fig. 1 and paragraphs 0083-0084]; and
a gate contact (7) on the gate oxide [Fig. 1 and paragraph 0084].
Regarding claim 13, Tatemichi discloses wherein a depth of the source region (4) is non-uniform [Figs. 1 and 3].
Regarding claim 14, Tatemichi discloses wherein the depth of the source region (4) increases in proportion to a distance (D3) from the channel region (10) [Fig. 1, annotated below].
Regarding claim 25, Tatemichi discloses wherein: providing the well region (3/5) comprises providing a well implantation mask on the drift layer and performing an ion implantation process [paragraph 0088]; and providing the source region comprises 
[AltContent: textbox (D3)][AltContent: ]
    PNG
    media_image2.png
    465
    504
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tatemichi et al. (US 2014/0110797).
Regarding claims 7 and 24, Tatemichi discloses wherein a distance (D2) between the first region (3) of increased doping concentration and an interface (4/5) between the source region (4) and the well region (3/5) is between 0.2 and 2 um [Fig. 3 (annotated above)]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 4 and 21, the first embodiment of Tatemichi, as shown in Figures 1 and 3, does not disclose wherein a doping concentration of the first region of increased doping concentration within the well region is between 1.1 and 250 times greater than a doping concentration of the remainder of the well region. However, Tatemichi teaches an additional embodiment comprising a well region (3/25), wherein a doping concentration (1.0x1016 - 5.0x1018 cm-3) of the first region (3) of increased doping concentration within the well region (3/25) is between 1.1 and 250 times greater than a doping concentration (1.0x1015- 5x1018 cm-3) of the remainder of the well region (25) [paragraphs 0109-0110]. Hence, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 5 and 22, Tatemichi teaches wherein the doping concentration of the first region (3) is between 2x1017 and 5x1019 cm-3 [paragraphs 0109-0110].

Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the first embodiment of Tatemichi by including well region having a first region comprising a doping concentration of between 1.0x1016 - 5.0x1018 cm-3, and a second region comprising a doping concentration of between 1.0x1015- 5x1018 cm-3 as taught by Tatemichi because it helps to reduce switching problems [paragraph 0030]. The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tatemichi et al. (US 2014/0110797) in view of Inoue (US 2014/0284656).
Regarding claim 26, Tatemichi does not disclose the step of growing the drift layer via an epitaxy process.
Inoue teaches a drift layer, wherein the drift layer (2) is formed by an epitaxial growth [Fig. 12 and paragraph 0006].
.

Allowable Subject Matter
Claims 15-19 and 27 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsuki (US 6501128) discloses a well comprising a region (4a) comprising an impurity concentration having a flat portion, and a source region (6) having a depth that varies in a stepwise fashion [Figs. 2a-2b].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jose R Diaz/          Primary Examiner, Art Unit 2815